DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Withdrawn Rejections
The rejections of record are being withdrawn and replaced by new rejections to address the amendments to the claims filed 10/12/2021.
 
Priority
The present claims priority to U.S. Provisional Patent Application No. 62/477,815, filed March 28, 2017. As such the effectively filed date for the instant application is March 28, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Stuhler (US 2015/0079093 A1) and (Kochenderter (US 2015/0051266 A1; of record).
Regarding claim 1, MacDonald teaches a modified human Tregs (i.e. immune cell or precursor cell thereof as claimed), comprising an expression construct encoding a chimeric antigen receptor (CAR) having affinity for HLA-A2 (Abstract). The construct comprises encoding a fusion protein comprising, from N-terminus to C-Terminus, an αHLA-A2 scFv binding domain, a Myc epitope tag, a human CD28 transmembrane and intracellular domains, and human CD3ƺ.  The αHLA-A2 scFv binding domain comprises a heavy and heavy chain (A2-CAR) and a glycine-serine linker (See figure 1 A legend and figure).  MacDonald teaches the scFv was fused to a Myc epitope tag in the extracellular region to enable cell-surface detection by flow cytometry, a stalk region from human CD8a, the transmembrane and intracellular domains of human CD28 and human CD3zeta (p 1421,2nd paragraph under Materials and Methods).
While MacDonald expressly teaches the structural domains of the HLA-A2-scFv binding domain (including its glycine-serine linker). MacDonald does not teach specific amino acid sequence of SEQ ID NO:1 as the amended claim requires.  However, prior to effectively filing the instant application, Stuhler teaches SEQ ID NO:67 encodes a HLA-A2- scFv that is essentially identical in sequence to SEQ ID NO:1 of the instant claims.  SEQ ID NO:67 has heavy and light chain sequences that are 100% identical to those in SEQ ID NO:1 of the instant claim.  SEQ ID NO:67 also comprises a glycine-serine linker sequence that is identical to SEQ ID NO:1 of the instant claim, except for the discrepancy of one single serine residue as position 122 (see comparison below). 

    PNG
    media_image1.png
    1183
    975
    media_image1.png
    Greyscale
Stuhler further teaches In one embodiment, the V.sub.L domain of I1 is linked to the V.sub.H domain of I1 by a linker comprising 12 to 25 amino acids, preferably a linker with the sequence (G.sub.3S).sub.3 or (G.sub.3S).sub.4 or (G.sub.4S).sub.3 or (G.sub.4S).sub.4 and/or the V.sub.L domain of I2 is linked to the V.sub.H domain of I2 by a linker comprising 12 to 25 amino acids, preferably a linker with the sequence (G.sub.3S).sub.3 or (G.sub.3S).sub.4 or (G.sub.4S).sub.3 or (G.sub.4S).sub.4.  As mentioned, the linker as describe above may comprise (G.sub.3S) and/or (G.sub.4S) motives. Alternative linkers may consist of or comprise the GEGTSTGSGGSGGSGGAD motive. The person skilled in the art can without further ado find and use further (peptide) linker known in the art. ([0153] and [0154]).  Thus from the teachings of Stuhler one of ordinary skill in the art would understand that minor variants equivalents of SEQ ID NO:1 were established in the prior art and the only different between SEQ ID NOS:67, taught by Stuhler, and SEQ ID NO:1 of the instant claims is one serine residue, a variant that is known to occur in the prior art, also taught by Stuhler.  
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to simply substitute/use the anti-HLA-A2 scFv binding domain sequence of SEQ ID NO:67 with the art established serine-glycine linker variant, taught by Studer as the anti-HLA-A2 scFv binding domain sequence in the modifed Treg cell of McDonald to predictably arrive at the limitations of SEQ ID NO:1 in the modified immune cell of the claim.  An artisan would have had a reasonable expectation of success because Stuhler teaches that SEQ ID NO:1 with a minor serine residue variant was established and predictably being used in immune cells at the time of effectively filing.  An artisan further would be motivated to use/substitute the SEQ ID NO:67 with its minor variant in serine residue because Stuhler demonstrates that it is an art-established equivalent that used to arrive at a predictable result of the instantly claimed anti-HLA-A2 scFv binding domain sequence of SEQ ID NO:1.
MacDonald does not expressly teach a CD8 signal peptide, and a CD8 hinge domain.  However, before the effective filling of the instant application, Kochenderfer teaches CAR constructs comprising a scFV binding domain incorporating a CD8 hinge and transmembrane domain, juxtaposed to CD28 sequences and ended with the CD3zeta sequence ([0010] and figure 3A). The inventive nucleic acid sequence encodes a CAR which comprises a signal sequence. The signal sequence may be positioned at the amino terminus of the antigen recognition moiety. The signal sequence may comprise any suitable signal sequence. In one embodiment, the signal sequence is a human granulocyte-macrophage colony-stimulating factor (GM-CSF) receptor sequence or a CD8.alpha. signal sequence.  See [0031].   In another embodiment, the CAR comprises a hinge sequence. One of ordinary skill in the art will appreciate that a hinge sequence is a short sequence of amino acids that facilitates antibody flexibility (see, e.g., Woof et al., Nat. Rev. Immunol., 4(2): 89-99 (2004)). The hinge sequence may be positioned between the antigen recognition moiety and the T-cell activation moiety. The hinge sequence can be any suitable sequence derived or obtained from any suitable molecule. In one embodiment, for example, the hinge sequence is derived from the human CD8.alpha. molecule or a CD28 molecule ([0032]).  Thus from the teachings of Kochenderfer, an artisan of ordinary skill would understand that CD8 signal peptides located N terminus of the scFv sequence in a CAR sequence, as well as the used of CD8 transmembrane domains in combination with CD28 transmembrane and intracellular domains were being used as a suitable T cell activation domain in the before effectively filing of the instant application.  
Thus it would have been obvious at the time of effectively filing to combine use SEQ ID NO:67 variant of as the the HLA-A2 scFv sequence, taught by Stuhler, in the expression construct of McDonald as described above.  Further it would also be obvious to additionally include the CD8 signal sequence on the N-terminal end of the HLA-A2 scFv sequence and the CD8 hinge/transmembrane domain sequence of the C-terminal end of the HLA-A2 scFv sequence, as taught by Kochenderfer, followed by the CD28 sequence and the CD3zeta sequence, as taught by McDonald to predictably arrive at the immune cell of claim 1.  An artisan would have a reasonable expectation of success because Kochenderfer teaches that immune cell constructs comprising the claimed configuration of N-CD8 signal, a scFv binding, CD8 hinge domain, CD28 transmembrane domain, CD28 intracellular domain, and a CD3zeta intracellular domain-C are being predictably made and utilized in the prior art.  Further, an artisan would be motivated to use this configuration because the CD8 hinge domain provides flexibility and hinges the antigen recognition moiety to the T-cell activation moiety.  Thus, McDonald in view of Stuhler and Kochenderfer render claim 1 obvious.
Regarding claim 19, McDonald in view of Stuhler and Kochender teach and render obvious the claimed limitations of a regulatory T cell as discussed above.
Regarding claim 20, McDonald in view of Stuhler and Kochender does not expressly teach the limitations, “an autologous cell derived from a human”.  However, the claimed cell is a human cell and “autologous” is in perspective to the donor.  The claim does not require the presence of a donor or that the cell be present in a recipient.  As such, any human cell, such as the Treg taught by McDonald, can be considered autologous because the Treg cell is autologous to its donor.  Thus giving the claims is broadest reasonable interpretation, the Treg cell of McDonald implicitly teaches all the structural limitations of being autologous to its donor.  Thus McDonald in view of Studhler and Kochenderfer implicitly render claim 20 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by McDonald in view of Stuhler and Kochenderfer. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2) Claims 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Stuhler (US 2015/0079093 A1) and Kochender (US 2015/0051266 A1; of record) in further view of June (WO2012/079000-A1; of record), Scholler (WO2013044225-A1; of record), Powell (WO2013/063419-A2; of record), and Sadelain (US2004/04043401 A1; of record).
	MacDonald in view of Stuhler and Kochender teach all the generic structural elements of the domains in the claimed N to C terminus configuration as discussed above.   
Regarding claim 51, the claim specifies a specific sequence species of SEQ ID NO:13 for the CD8 signal peptide, which MacDonald in view of Stuhler and Kochender does not teach.  However, as previously made of record, June teaches the human CD8 leader sequence of SEQ ID NO:19 that has 100% identity with SEQ ID NO:13 of the claims.  Thus, June demonstrates that the CD8 signal sequences was established and available for use in the prior art.  
Therefore, it would have been obvious as of effectively filing to choose SEQ ID NO:19, taught by June, from a finite number of art-established CD8 signal peptide as the CD8 signal sequence species used in the construct of MacDonald in view of Stuhler and Kochender to predictably arrive at the limitations of claim 51.  An artisan would have a reasonable expectation of success because MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and June demonstrates the species of SEQ ID NO:13 is also known in the prior art and can be introduced into the construct using long established molecular biology techniques.  As such, MacDonald in view of Stuhler and Kochender in further view of June render claim 51 obvious.
Regarding claim 52, the claim specifies a specific sequence species of SEQ ID NO:15 for the CD8 hinge domain, which MacDonald in view of Stuhler and Kochender does not teach.  However, as previously made of record, Scholler teaches the human CD8 hinge of SEQ ID NO:19 that has 100% identity with SEQ ID NO:15 of the claims.  Thus, Scholler demonstrates that the CD8 hinge sequence was established and available for use in the prior art.  
Therefore, it would have been obvious as of effectively filing to choose SEQ ID NO:19, taught by Scholler, from a finite number of art-established CD8 hinge domains as the CD8 hinge domain species used in the construct of MacDonald in view of Stuhler and Kochender to predictably arrive at the limitations of claim 52.  An artisan would have a reasonable expectation of success because MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and Schooler demonstrates the species of SEQ ID NO:15 is also known in the prior art and can be introduced into the construct using long established molecular biology techniques.  As such, MacDonald in view of Stuhler and Kochender in further view of Scholler render claim 52 obvious.
Regarding claim 53, the claim specifies a specific sequence species of SEQ ID NO:17 for the CD28 transmembrane domain, which MacDonald in view of Stuhler and Kochender does not teach.  However, as previously made of record, Powell teaches the human CD28 transmembrane of SEQ ID NO:15 that has 100% identity with SEQ ID NO:17 of the claims.  Thus, Powell demonstrates that the CD28 transmembrane domain sequence was established and available for use in the prior art.  
Therefore, it would have been obvious as of effectively filing to choose SEQ ID NO:15, taught by Powell, from a finite number of art-established CD28 transmembrane  domains as the CD28 transmembrane domain species used in the construct of MacDonald in view of Stuhler and Kochender to predictably arrive at the limitations of claim 53.  An artisan would have a reasonable expectation of success because MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and Powell demonstrates the species of SEQ ID NO:17 is also known in the prior art and can be introduced into the construct using long established molecular biology techniques.  As such, MacDonald in view of Stuhler and Kochender in further view of Powell render claim 53 obvious.
Regarding claim 54, the claim specifies a specific sequence species of SEQ ID NO:19 for the CD28 intracellular domain, which MacDonald in view of Stuhler and Kochender does not teach.  However, as previously made of record, Powell teaches the human CD28 intracellular domain of SEQ ID NO:21 that has 100% identity with SEQ ID NO:19 of the claims.  Thus, Powell demonstrates that the CD28 intracellular domain sequence was established and available for use in the prior art.  
Therefore, it would have been obvious as of effectively filing to choose SEQ ID NO:21, taught by Powell, from a finite number of art-established CD28 intracellular  domains as the CD28 intracellular domain species used in the construct of MacDonald in view of Stuhler and Kochender to predictably arrive at the limitations of claim 54.  An artisan would have a reasonable expectation of success because MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and Powell demonstrates the species of SEQ ID NO:19 is also known in the prior art and can be introduced into the construct using long established molecular biology techniques.  As such, MacDonald in view of Stuhler and Kochender in further view of Powell render claim 54 obvious.
Regarding claim 55, the claim specifies a specific sequence species of SEQ ID NO:21 for the CD3zeta intracellular domain, which MacDonald in view of Stuhler and Kochender does not teach.  However, as previously made of record, Sadelain teaches the human CD3 zeta intracellular domain of SEQ ID NO:14 that has 100% identity with SEQ ID NO:21 of the claims.  Thus, Sadelain demonstrates that the CD3 zeta intracellular domain sequence was established and available for use in the prior art.  
Therefore, it would have been obvious as of effectively filing to choose SEQ ID NO:14, taught by Sadelain, from a finite number of art-established CD3 zeta intracellular domains as the species used in the construct of MacDonald in view of Stuhler and Kochender to predictably arrive at the limitations of claim 55.  An artisan would have a reasonable expectation of success because MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and Sadelain demonstrates the species of SEQ ID NO:21 is also known in the prior art and can be introduced into the construct using long established molecular biology techniques.  As such, MacDonald in view of Stuhler and Kochender in further view of Sadelain render claim 55 obvious.
Regarding claim 56, this claims species the CAR comprises the sequence set for in SEQ ID NO:23.  MacDonald in view of Stuhler and Kochender do not teach SEQ ID NO:23.  However, SEQ ID NO:23 is the collection of all the above sequences discussed in the claimed N to C terminal configuration.  As discussed above, MacDonald, Stuhler and Kochender demonstrate that the generic configuration of the construct is established in the prior art and all of the above cited arts teach that the species sequences for each domain were also known in the prior art. 
Therefore, it would have been obvious at the time of effectively filing to use the generic construct configuration, taught by MacDonald in view of Stuhler and Kochender to piece together the sequences of the different domains provided by June, Scholler, Powel, and Sadelain to predictably arrive at the limitations of claim 56.  An artisan would have a reasonable expectation of success because the construct design and configuration is taught and recombinant molecular biology techniques to combined the different SEQ ID NOS above was well established in the prior art.  As such, the above combined prior art renders claim 56 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E and G are applicable. The claimed method was known in the art at the time of filing as indicated by McDonald in view of Stuhler and Kochenderfer in further view of June, Scholler, Powel, and Sadelian. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        i